PER CURIAM.
This is an interlocutory appeal from a post-decretal order directing the taking of further testimony.
We have reviewed the previous opinion of this court and the record upon which it is based, as well as the record and briefs in the instant case, and it appears to us that the former opinion in this case (196 So.2d 790, cert. denied, Fla., 203 So.2d 325) is sufficiently clear and unambiguous as not to require the taking of further testimony by the trial court before complying with the Mandate of this Court, and, until such time as further damages or causes of action arise, the trial court is directed to comply with the Mandate of this Court.
The order appealed from is reversed and the trial court directed to comply with the Mandate heretofore handed down by this Court on the original appeal cited supra.
RAWLS, Acting Chief Judge, and JOHNSON and SPECTOR, JJ., concur.